DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.
Claims 3 and 14-20 are cancelled. Claims 1-2 and 4-13 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Danielson (US 4,877,949, previously cited) in view of Winter, et al (US 2005/0258252, herein Winter).1	Regarding claim 1, Danielson teaches an imaging reader comprising: 	an image sensor configured to receive an image of a target and to generate an image frame representative of the image of the target (column 4, lines 34-37: image sensor 11); 	an optical assembly configured to form the image of the target on the image sensor (column 6, lines 40-45: optical path and mirrors 82, 83 and 84); 	a distance determining module configured to determine a distance to the target (column 5, lines 36-50: infrared distance measurement sensors 38-1 & 38-2); 	an autofocus component configured to implement the distance determining module (column 5, lines 45-50); 	an indication determining module configured to determine an out-of-range indication when the distance satisfies a first condition (column 7, lines 10-15); 	an indicator configured to present the out-of-range indication (column 7, lines 10-15: red LED); 	wherein the image sensor is configured to capture a representation of the image of the target when the distance satisfies a second condition (column 7, lines 23-25); 	an indicia decoder configured to decode an indicia in the representation to determine an indicia payload (column 4, lines 7-12: microprocessor); and 	a communication interface to convey the indicia payload to a host system (column 4, lines 13-15: host connection means).	Danielson does not explicitly teach the out-of-range indication being a varying out-of-range indication that varies based on the distance.	Winter teaches the out-of-range indication being a varying out-of-range indication that varies based on the distance (paragraph 0045).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Danielson and Winter, because such a combination helps a user operate the device (paragraph 0007 of Winter).	Regarding claim 2, Danielson further teaches one or more processors (column 4, lines 7-12: microprocessor); and 	one or more computer-readable memories storing computer-readable instructions that, when executed by the one or more processors, implement the distance determining module and the indication determining module (column 3, lines 64-67).	Regarding claim 4, Danielson further teaches the out-of-range indication includes at least one of a light (column 7, lines 10-15: red LED), a sound, or a haptic.	Regarding claim 5, Danielson further teaches the out-of-range indication indicates the imaging reader is too close to the target or too far from the target (column 7, lines 10-15).	Regarding claim 6, Danielson further teaches the indication determining module is configured to determine the out-of-range indication to be at least one of periodic, continual, or varying based upon the distance (column 7, lines 10-15).	Regarding claim 7, Danielson further teaches the indication determining module determines the distance satisfies the first condition when the distance is outside of a working range of the imaging assembly (column 7, lines 10-15).	Regarding claim 8, Danielson further teaches the indication determining module determines the distance satisfies the first condition when the distance is less than a first threshold or greater than a second threshold (column 7, lines 10-15).	Regarding claim 9, Danielson further teaches the indication determining module determines the distance satisfies the first condition when the distance is less than a minimum focus distance of the imaging assembly (column 7, lines 10-15).	Regarding claim 10, Danielson further teaches the indication determining module is configured to determine the first condition based upon a type of the indicia or the target (column 7, lines 10-15).	Regarding claim 11, Danielson further teaches the distance determining module is configured to determine the distance using at least one of acoustic ranging, ultrasonic ranging, infrared ranging, or time-of-flight (column 5, lines 35-50).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Danielson in view Winter and in further view of Ackley (US 2017/0076125, previously cited).2	Regarding claim 12, Danielson in view Winter teaches the imaging reader of claim 1, as discussed above.	Danielson in view Winter does not explicitly teach the distance determining module is configured to determine the distance by determining an amount of parallax.	Ackley teaches the distance determining module is configured to determine the distance by determining an amount of parallax (paragraph 0046).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Danielson in view Winter and Ackley, because determining the distance by parallax only requires a single laser (paragraph 0046 of Ackley).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Danielson in view of Winter and in further view of Feng (US 2018/0101709, previously cited).3	Regarding claim 13, Danielson in view Winter teaches the imaging reader of claim 1, as discussed above.	Danielson in view Winter does not explicitly teach the indicia is a direct product mark (DPM) indelibly formed on an object.	Feng teaches the indicia is a direct product mark (DPM) indelibly formed on an object (paragraph 0028).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Danielson in view Winter and Feng, because DPMs increase the lifetime of the barcode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition to the cited portions of each reference, please see also the associated figures.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 In addition to the cited paragraphs, please see also the associated figures.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.